EXHIBIT NO. 13 McNair, McLemore, Middlebrooks & Co., LLP CERTIFIED PUBLIC ACCOUNTANTS 389 Mulberry Street • Post Office Box One • Macon, GA 31202 Telephone (478) 746-6277 • Facsimile (478) 743-6858 www.mmmcpa.com March 15, 2010 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Colony Bankcorp, Inc. We have audited the accompanying consolidated balance sheets of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2009 and 2008 and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of Colony Bankcorp, Inc.’s internal control over financial reporting as of December 31, 2009 included under Item 9A, Controls and Procedures, in Colony Bankcorp, Inc.’s Annual Report on Form 10-K and, accordingly, we do not express an opinion thereon. McNAIR, McLEMORE, MIDDLEBROOKS & CO., LLP - 1 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 ASSETS Cash and Cash Equivalents Cash and Due from Banks $ $ Federal Funds Sold Interest-Bearing Deposits Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $56,999 and $63,254 as of December 31, 2009 and 2008, Respectively) Federal Home Loan Bank Stock, at Cost Loans Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) Premises and Equipment Other Real Estate (Net of Allowance of $467,408 and $0 in 2009 and 2008, Respectively) Goodwill - Other Intangible Assets Other Assets Total Assets $ $ The accompanying notes are an integral part of these balance sheets. - 2 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowed Money Federal Funds Purchased - Securities Sold Under Agreements to Repurchase Subordinated Debentures Other Borrowed Money Other Liabilities Commitments and Contingencies Stockholders’ Equity Preferred Stock, No Par Value; Authorized 10,000,000 Shares, Issued 28,000 Shares - Common Stock, Par Value $1; Authorized 20,000,000 Shares, Issued 7,229,163 and 7,212,313 Shares as of December 31, 2009 and 2008, Respectively Paid-In Capital Retained Earnings Restricted Stock – Unearned Compensation ) ) Accumulated Other Comprehensive Income, Net of Tax ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these balance sheets. - 3 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31 Interest Income Loans, Including Fees $ $ $ Federal Funds Sold Deposits with Other Banks Investment Securities U. S. Government Agencies State, County and Municipal Corporate Obligations Dividends on Other Investments Interest Expense Deposits Federal Funds Purchased Borrowed Money Net Interest Income Provision for Loan Losses Net Interest Income (Loss) After Provision for Loan Losses ) Noninterest Income Service Charges on Deposits Other Service Charges, Commissions and Fees Mortgage Fee Income Securities Gains Other Noninterest Expenses Salaries and Employee Benefits Occupancy and Equipment Directors’ Fees Legal and Professional Fees Foreclosed Property FDIC Assessment Goodwill Impairment - - Other Income (Loss) Before Income Taxes ) Income Taxes (Benefits) ) Net Income (Loss) ) Preferred Stock Dividends - - Net Income (Loss) Available to Common Stockholders $ ) $ $ Net Income (Loss) Per Share of Common Stock Basic $ ) $ $ Diluted $ ) $ $ Cash Dividends Declared Per Share of Common Stock $ $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these statements. - 4 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE YEARS ENDED DECEMBER 31 Net Income (Loss) $ ) $ $ Other Comprehensive Income, Net of Tax Gains on Securities Arising During the Year Reclassification Adjustment ) ) ) Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) Comprehensive Income (Loss) $ ) $ $ The accompanying notes are an integral part of these statements. - 5 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2009, 2 Preferred Stock Shares Issued Common Stock Paid-In Capital Retained Earnings Restricted Stock - Unearned Compensation Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2006 $ - $ ) $ ) $ Cumulative Effect of Change in Accounting for Uncertainty in Income Taxes ) ) Issuance of Restricted Stock ) - Forfeiture of Restricted Stock ) ) ) - Tax Benefit of Restricted Stock Amortization of Unearned Compensation Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects Dividends on Common Stock ) ) Net Income Balance, December 31, 2007 - ) Issuance of Restricted Stock ) - Forfeiture of Restricted Stock ) ) ) - Tax Loss on Restricted Stock ) ) Amortization of Unearned Compensation Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects Dividends on Common Stock ) ) Net Income Balance, December 31, 2008 - ) Issuance of Preferred Stock Issuance of Restricted Stock ) - Forfeiture of Restricted Stock ) ) ) - Tax Loss on Restricted Stock ) ) Amortization of Unearned Compensation Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) ) Accretion of Fair Value of Warrant ) - Dividends on Preferred Shares ) ) Dividends on Common Stock ) ) Net Income (Loss) Available to Common Stockholders ) ) Balance, December 31, 2009 $ ) $ ) $ The accompanying notes are an integral part of these statements. - 6 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31 Cash Flows from Operating Activities Net Income (Loss) $ ) $ $ Adjustments to Reconcile Net Income (Loss) to Net Cash Provided from Operating Activities Depreciation Amortization and Accretion Goodwill Impairment - - Provision for Loan Losses Deferred Income Taxes ) ) ) Securities Gains ) ) ) Gain on Sale of Equipment ) ) ) Loss on Sale of Other Real Estate and Repossessions Unrealized Loss on Other Real Estate - - Increase in Cash Surrender Value of Life Insurance ) ) ) Change In Interest Receivable Prepaid Expenses ) Interest Payable ) ) Accrued Expenses and Accounts Payable ) ) Other ) ) ) Cash Flows from Investing Activities Interest-Bearing Deposits in Other Banks ) Purchase of Investment Securities Available for Sale ) ) ) Proceeds from Sale of Investment Securities Available for Sale Proceeds from Maturities, Calls and Paydowns of Investment Securities Available for Sale Held to Maturity Proceeds from Sale of Premises and Equipment Net Loans to Customers ) ) ) Purchase of Premises and Equipment ) ) ) Proceeds from Sale of Other Real Estate and Repossessions Federal Home Loan Bank Stock ) ) ) Investment in Capital Trusts - - ) Liquidation of Statutory Trusts - - Other Investments - - ) Cash Flows from Financing Activities Interest-Bearing Customer Deposits ) ) Noninterest-Bearing Customer Deposits ) Proceeds from Other Borrowed Money Principal Payments on Other Borrowed Money ) ) ) Dividends Paid on Preferred Stock ) - - Dividends Paid on Common Stock ) ) ) Proceeds from Issuance of Subordinated Debentures - - Principal Payments of Subordinated Debentures - - ) Federal Funds Purchased ) Proceeds Allocated to Issuance of Preferred Stock - - Proceeds Allocated to Warrants Issued - - ) Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning Cash and Cash Equivalents, Ending $ $ $ The accompanying notes are an integral part of these statements. - 7 - COLONY BANKCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1)Summary of Significant Accounting Policies Principles of Consolidation Colony Bankcorp, Inc. (the Company) is a bank holding company located in Fitzgerald, Georgia. The Company merged all of its operations into one operating subsidiary effective August 1, 2008.The consolidated financial statements include the accounts of Colony Bankcorp, Inc. and its wholly-owned subsidiary, Colony Bank (which includes its wholly-owned subsidiary, Colony Mortgage Corp.), Fitzgerald, Georgia.All significant intercompany accounts have been eliminated in consolidation. The accounting and reporting policies of Colony Bankcorp, Inc. conform to generally accepted accounting principles and practices utilized in the commercial banking industry.The Company has evaluated subsequent events for potential recognition and/or disclosure through March 15, 2010. Nature of Operations The Bank provides a full range of retail and commercial banking services for consumers and small- to medium-size businesses located primarily in middle and south Georgia. Colony Bank is headquartered in Fitzgerald, Georgia with banking offices in Albany, Ashburn, Broxton, Centerville, Chester, Columbus, Cordele, Douglas, Eastman, Fitzgerald, Leesburg, Moultrie, Pitts, Quitman, Rochelle, Savannah, Soperton, Sylvester, Thomaston, Tifton, Valdosta and Warner Robins.Lending and investing activities are funded primarily by deposits gathered through its retail banking office network. Use of Estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans and the valuation of deferred tax assets, goodwill and other intangible assets. Accounting Standards Codification The Financial Accounting Standards Board’s (FASB) Accounting Standards Codification (ASC) became effective on July 1, 2009.At that date, the ASC became FASB’s officially recognized source of authoritative U.S. generally accepted accounting principles (GAAP) applicable to all public and nonpublic nongovernmental entities, superseding existing FASB, American Institute of Certified Public Accountants (AICPA), Emerging Issues Task Force (EITF) and related literature.Rules and interpretive releases of the SEC under the authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. All other accounting literature is considered nonauthoritative.The switch to the ASC affects the way companies refer to U.S. GAAP in financial statements and accounting policies.Citing particular content in the ASC involves specifying the unique numeric path to the content through the Topic, Subtopic, Section and Paragraph structure. Reclassifications In certain instances, amounts reported in prior years’ consolidated financial statements and note disclosures have been reclassified to conform to statement presentations selected for 2009.Such reclassifications had no effect on previously reported stockholders’ equity or net income. - 8 - (1)Summary of Significant Accounting Policies (Continued) Concentrations of Credit Risk Concentrations of credit risk can exist in relation to individual borrowers or groups of borrowers, certain types of collateral, certain types of industries, or certain geographic regions.The Company has a concentration in real estate loans as well as a geographic concentration that could pose an adverse credit risk, particularly with the current economic downturn in the real estate market.At December 31, 2009, approximately 85 percent of the Company’s loan portfolio was concentrated in loans secured by real estate.A substantial portion of borrowers’ ability to honor their contractual obligations is dependent upon the viability of the real estate economic sector.The continued downturn of the housing and real estate market that began in 2007 has resulted in an increase of problem loans secured by real estate.These loans are centered primarily in the Company’s larger MSA markets.Declining collateral real estate values that secure land development, construction and speculative real estate loans in the Company’s larger MSA markets have resulted in increased loan loss provisions in 2009.In addition, a large portion of the Company’s foreclosed assets are also located in these same geographic markets, making the recovery of the carrying amount of foreclosed assets susceptible to changes in market conditions.Management continues to monitor these concentrations and has considered these concentrations in its allowance for loan loss analysis. The success of the Company is dependent, to a certain extent, upon the economic conditions in the geographic markets it serves.Adverse changes in the economic conditions in these geographic markets would likely have a material adverse effect on the Company’s results of operations and financial condition.The operating results of the Company depend primarily on its net interest income. Accordingly, operations are subject to risks and uncertainties surrounding the exposure to changes in the interest rate environment. At times, the Company may have cash and cash equivalents at financial institutions in excess of insured limits.The Company places its cash and cash equivalents with high credit quality financial institutions whose credit rating is monitored by management to minimize credit risk. Investment Securities The Company classifies its investment securities as trading, available for sale or held to maturity.Securities that are held principally for resale in the near term are classified as trading.Trading securities are carried at fair value, with realized and unrealized gains and losses included in noninterest income.Currently, no securities are classified as trading.Securities acquired with both the intent and ability to be held to maturity are classified as held to maturity and reported at amortized cost.All securities not classified as trading or held to maturity are considered available for sale. Securities available for sale are reported at estimated fair value.Unrealized gains and losses on securities available for sale are excluded from earnings and are reported, net of deferred taxes, in accumulated other comprehensive income (loss), a component of stockholders’ equity.Declines in the fair value of held to maturity and available for sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other than temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.Gains and losses from sales of securities available for sale are computed using the specific identification method.This caption includes securities, which may be sold to meet liquidity needs arising from unanticipated deposit and loan fluctuations, changes in regulatory capital requirements, or unforeseen changes in market conditions. - 9 - (1)Summary of Significant Accounting Policies (Continued) Federal Home Loan Bank Stock Investment in stock of a Federal Home Loan Bank (FHLB) is required for every federally insured institution that utilizes its services.FHLB stock is considered restricted, as defined in the accounting standards.The FHLB stock is reported in the consolidated financial statements at cost.Dividend income is recognized when earned. Loans Loans that the Company has the ability and intent to hold for the foreseeable future or until maturity are recorded at their principal amount outstanding, net of unearned interest and fees.Loan origination fees, net of certain direct origination costs, are deferred and amortized over the estimated terms of the loans using the straight-line method.Interest income on loans is recognized using the effective interest method. A loan is considered to be delinquent when payments have not been made according to contractual terms, typically evidenced by nonpayment of a monthly installment by the due date. When management believes there is sufficient doubt as to the collectibility of principal or interest on any loan or generally when loans are 90 days or more past due, the accrual of applicable interest is discontinued and the loan is designated as nonaccrual, unless the loan is well secured and in the process of collection.Interest payments received on nonaccrual loans are either applied against principal or reported as income, according to management’s judgment as to the collectibility of principal.Loans are returned to an accrual status when factors indicating doubtful collectibility on a timely basis no longer exist. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revisions as more information becomes available. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are classified as either doubtful, substandard or special mention.For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The general component covers nonclassified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio.During the fourth quarter 2009, the Company changed its methodology regarding the look back period for charge-off experience from five years to one year.With the significant net charge-offs during 2009, this change resulted in a significant increase in loan loss provisions. - 10 - (1)Summary of Significant Accounting Policies (Continued) Allowance for Loan Losses (Continued) A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. Premises and Equipment Premises and equipment are recorded at acquisition cost net of accumulated depreciation. Depreciation is charged to operations over the estimated useful lives of the assets.The estimated useful lives and methods of depreciation are as follows: Description Life in Years Method Banking Premises 15-40 Straight-Line and Accelerated Furniture and Equipment 5-10 Straight-Line and Accelerated Expenditures for major renewals and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.When property and equipment are retired or sold, the cost and accumulated depreciation are removed from the respective accounts and any gain or loss is reflected in other income or expense. Goodwill and Intangible Assets Goodwill represents the excess of the cost over the fair value of the net assets purchased in a business combination.Impairment testing of goodwill is performed annually or more frequently if events or circumstances indicate possible impairment.Testing performed during 2009 indicated total impairment of goodwill and, accordingly, $2,412,338 was expensed as an impairment during the current year. Intangible assets consist of core deposit intangibles acquired in connection with a business combination.The core deposit intangible is initially recognized based on an independent valuation performed as of the consummation date.The core deposit intangible is amortized by the straight-line method over the average remaining life of the acquired customer deposits.Amortization periods are reviewed annually in connection with the annual impairment testing of goodwill. - 11 - (1)Summary of Significant Accounting Policies (Continued) Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered.Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Statement of Cash Flows For reporting cash flows, cash and cash equivalents include cash on hand, noninterest-bearing amounts due from banks and federal funds sold.Cash flows from demand deposits, NOW accounts, savings accounts, loans and certificates of deposit are reported net. Securities Sold Under Repurchase Agreements The Company sells securities under agreements to repurchase.These repurchase agreements are treated as borrowings.The obligations to repurchase securities sold are reflected as a liability and the securities underlying the agreements are reflected as assets in the consolidated balance sheets. Advertising Costs The Company expenses the cost of advertising in the periods in which those costs are incurred. Income Taxes The provision for income taxes is based upon income for financial statement purposes, adjusted for nontaxable income and nondeductible expenses.Deferred income taxes have been provided when different accounting methods have been used in determining income for income tax purposes and for financial reporting purposes. Deferred tax assets and liabilities are recognized based on future tax consequences attributable to differences arising from the financial statement carrying values of assets and liabilities and their tax bases.The differences relate primarily to depreciable assets (use of different depreciation methods for financial statement and income tax purposes) and allowance for loan losses (use of the allowance method for financial statement purposes and the direct write-off method for tax purposes).In the event of changes in the tax laws, deferred tax assets and liabilities are adjusted in the period of the enactment of those changes, with effects included in the income tax provision.The Company and its subsidiary file a consolidated federal income tax return.The subsidiary pays its proportional share of federal income taxes to the Company based on its taxable income. - 12 - (1)Summary of Significant Accounting Policies (Continued) Income Taxes (Continued) Positions taken in the Company’s tax returns may be subject to challenge by the taxing authorities upon examination.Uncertain tax positions are initially recognized in the consolidated financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts.The Company provides for interest and, in some cases, penalties on tax positions that may be challenged by the taxing authorities. Interest expense is recognized beginning in the first period that such interest would begin accruing.Penalties are recognized in the period that the Company claims the position in the tax return.Interest and penalties on income tax uncertainties are classified within income tax expense in the consolidated statements of income. Other Real Estate Other real estate generally represents real estate acquired through foreclosure and is initially recorded at the lower of cost or estimated market value at the date of acquisition.Losses from the acquisition of property in full or partial satisfaction of debt are recorded as loan losses.Properties are evaluated regularly to ensure the recorded amounts are supported by current fair values, and valuation allowances are recorded as necessary to reduce the carrying amount to fair value less estimated cost of disposal.Routine holding costs and gains or losses upon disposition are included in other losses. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, represent equity changes from economic events of the period other than transactions with owners and are not reported in the consolidated statements of operations but as a separate component of the equity section of the consolidated balance sheets.Such items are considered components of other comprehensive income (loss).Accounting standards codification requires the presentation in the consolidated financial statements of net income and all items of other comprehensive income (loss) as total comprehensive income. Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, commercial letters of credit and standby letters of credit.Such financial instruments are recorded when they are funded. - 13 - (1)Summary of Significant Accounting Policies (Continued) Changes in Accounting Principles and Effects of New Accounting Pronouncements Newly revised standards on Business Combinationsapplies to all transactions and other events in which one entity obtains control over one or more other businesses.An acquirer, upon initially obtaining control of another entity, must recognize the assets, liabilities and any noncontrolling interest in the acquiree at fair value as of the acquisition date.Contingent consideration is required to be recognized and measured at fair value on the date of acquisition rather than at a later date when the amount of that consideration may be determinable beyond a reasonable doubt.This fair value approach replaces the cost-allocation process whereby the cost of an acquisition was allocated to the individual assets acquired and liabilities assumed based on their estimated fair value.Acquirers must expense acquisition-related costs as incurred rather than allocating such costs to the assets acquired and liabilities assumed, as was previously the case.Pre-acquisition contingencies are to be recognized at fair value, unless it is a noncontractual contingency that is not likely to materialize, in which case, nothing should be recognized in purchase accounting and, instead, that contingency would be subject to the probable and estimable recognition criteria of contingency accounting.The revised standards are expected to have an impact on the Company’s accounting for business combinations closing on or after January 1, 2009. Revised standards for Noncontrolling Interest in Consolidated Financial Statements establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.A noncontrolling interest in a subsidiary, which is sometimes referred to as minority interest, is an ownership interest in the consolidated entity that should be reported as a component of equity in the consolidated financial statements.Among other requirements, consolidated net income (loss) must be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest.Also required are disclosures, on the face of the consolidated statements of operations, of the amounts of consolidated net income (loss) attributable to the parent and to the noncontrolling interest.Requirements were effective for the Company on January 1, 2009 and did not have a significant impact on the Company’s consolidated financial statements. In April 2009, standards were issued to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements.The standards are effective for interim reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009 under certain circumstances.Implementation on June 15, 2009 did not have a significant impact on the Company’s consolidated financial statements. In April 2009, standards were issued for Recognition and Presentation of Other-Than-Temporary Impairments.These standards amend the other-than-temporary impairment guidance in U.S. GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the consolidated financial statements.The existing recognition and measurement guidance related to other-than-temporary impairments of equity securities is not amended.Changes are effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.The adoption of the other-than-temporary impairment amendments on June 15, 2009 did not have a significant impact on the Company’s consolidated financial statements. - 14 - (1)Summary of Significant Accounting Policies (Continued) Changes in Accounting Principles and Effects of New Accounting Pronouncements (Continued) In April 2009, new standards were issued providing additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased.The standard emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation techniques(s) used, the objective of a fair value measurement remains the same.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions.The standard is effective for interim and annual reporting periods ending after June 15, 2009, and shall be applied prospectively.Early adoption is permitted for periods ending after March 15, 2009.Adoption on June 15, 2009 did not have a significant impact on the Company’s consolidated financial statements. New requirements for subsequent events establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or available to be issued.The standards define (i) the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the consolidated financial statements (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its consolidated financial statements, and (iii) the disclosures an entity should make about events or transactions that occurred after the balance sheet date.The effective date for the Company’s consolidated financial statements is for periods ending after June 15, 2009.Implementation resulted in no significant impact on the Company’s consolidated financial statements. In June 2009, standards were issued for Transfers and Servicing, which enhances reporting about transfers of financial assets, including securitizations, and where companies have continuing exposure to the risks related to transferred financial assets.The guidance eliminates the concept of a “qualifying special-purpose entity” and changes the requirements for derecognizing financial assets.The guidance also clarifies that a transferor must evaluate whether it has maintained effective control of a financial asset by considering its continuing direct or indirect involvement with the transferred financial asset.The guidance will be effective for all reporting periods beginning after November 15, 2009.The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. Revised standards for Earnings per Share became effective for the Company on January 1, 2009.These standards provide that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.Adoption of the new guidance did not have a significant impact on the Company’s consolidated financial statements. - 15 - (2)Cash and Balances Due from Banks Components of cash and balances due from banks are as follows as of December 31: Cash on Hand and Cash Items $ $ Noninterest-Bearing Deposits with Other Banks $ $ (3)Investment Securities Investment securities as of December 31, 2009 are summarized as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Securities Available for Sale U.S. Government Agencies Mortgage-Backed $ $ $ ) $ State, County and Municipal ) Corporate Obligations ) Asset-Backed Securities - ) $ $ $ ) $ Securities Held to Maturity State, County and Municipal $ $ $
